IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-30612
                        Summary Calendar



RICHARD CURTIS, Estate of; MARLA POUNDS;
DEONE BRIGGS; RONICE LEWIS; RASHAD T.
SCOTT; CINTREL ROBINSON, on behalf of her
minor child Jawain Robertson,

                                          Plaintiffs-Appellants,

versus

THE CITY OF NEW ORLEANS; DAVID SINGLETON;
RICHARD PENA; JOHNNY PENA; EDUARDO PENA;
RENARD SMITH; AMY ST. PIERRE PENA,

                                          Defendants-Appellees.

---------------------------------

ROBERT C. PITRE, SR., on behalf of his
minor grandchild, Glenn F. Pitre; DIANE D.
PITRE, on behalf of her minor grandchild,
Glenn F. Pitre,

                                          Plaintiffs-Appellants,

versus

THE CITY OF NEW ORLEANS; DAVID SINGLETON;
RICHARD PENA; JOHNNY PENA; EDUARDO PENA;
TROY WATTS; RANDALL WATTS; AMY ST. PIERRE
PENA,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 98-CV-3733-D
                       USDC No. 99-CV-959-D

                         April 19, 2001
                           No. 00-30612
                                -2-


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiffs argue that the district court erred in dismissing

their 42 U.S.C. § 1983 claims.   The district court, after

conducting a non-jury trial, concluded that plaintiffs' claims

were prescribed.

     Plaintiffs argue that they were unable to learn of their

claims due to defendants' fraudulent concealment of their

involvement in the murders of Richard Curtis and Robin Pitre.

Plaintiffs offered no evidence at trial to prove this alleged

concealment.   Also, any alleged concealment ended when the

details of the murders were made available in the public record,

in newspaper articles, and in television news broadcasts, and

plaintiffs did not show that they tried to gain access to this

information with reasonable due diligence.   See McGregor v.

Louisiana State Univ., 3 F.3d 850, 865 (5th Cir. 1993).

     Plaintiffs alternatively argue that the district court erred

in dismissing their claims against Renard Smith (Smith) and Amy

St. Pierre Pena as articles detailing their involvement in the

murders were not published until December 9, 1998, and April 15,

1999, respectively.   As the April 15, 1999, article was not

produced before the district court, the argument concerning Amy

St. Pierre Pena will not be considered.   See Theriot v. Parish of

Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999), cert. denied,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-30612
                                -3-

120 S. Ct. 2004 (2000).   Based upon the newspaper articles

introduced at trial, the district court could have concluded

that, more than one year before plaintiffs filed their original

complaints, there was sufficient information published in the

Times Picayune to incite inquiry with respect to Smith's

involvement in the murders.   See National Council on Compensation

Ins. v. Quixx Temporary Servs. Inc., 665 So. 2d 120, 124 (La.

App. 4th Cir. 1995).   Accordingly, the district court did not

clearly err in dismissing plaintiffs' claims against Smith.

     AFFIRMED.